Citation Nr: 9930881	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for prostatitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.   

The Board notes that in the October 1995 rating decision, the 
RO denied the following claims: (1) entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
(2) entitlement to service connection for bilateral hearing 
loss, and (3) entitlement to service connection for tinnitus.  
The appellant filed a Notice of Disagreement (NOD) in June 
1996, and a Statement of the Case (SOC) was issued in July 
1996.  The appellant submitted his substantive appeal in July 
1996.  However, the Board observes that in an April 1997 
rating action , the RO granted the appellant's claim of 
entitlement to an increased rating for PTSD, and increased 
his disabling rating from 30 percent to 100 percent 
disabling.  The Board notes that the 100 percent disabling 
rating is considered a full grant of benefits sought on 
appeal.  Accordingly, this issue is not before the Board for 
appellate consideration.  

The Board further observes that in a November 1998 
Supplemental Statement of the Case (SSOC), the RO granted the 
appellant's claims of entitlement to service connection for 
bilateral hearing loss and entitlement to service connection 
for tinnitus.  At that time, the RO assigned a zero percent 
disabling rating for the appellant's bilateral hearing loss, 
and a 10 percent disabling rating was assigned for the 
appellant's service-connected tinnitus.  The appellant was 
informed of these determinations and of his appellate rights 
in November 1998.  However, the appellant has not initiated 
an appeal with respect to either of the above ratings by the 
submission of an NOD; and, hence, these separate issues are 
not now in an appellate status.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed.Cir. 1997).



FINDING OF FACT

The appellant's recurrent prostatitis is currently manifested 
by frequent urination with nocturia two to four times per 
night.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
criteria for a 20 percent rating for the appellant's service-
connected prostatitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 4.7, 
4.115a, 4.115b, Diagnostic codes 7512, 7527 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
prostatitis in a May 1971 rating decision.  At that time, the 
RO primarily based its decision on the appellant's service 
medical records and a March 1971 VA examination.  The RO 
stated that the appellant's service medical records showed 
that from 1969 to 1970, the appellant received medical 
treatment for recurrent prostatitis and an enlarged, non-
tender prostate.  The RO further indicated that in the 
appellant's March 1971 VA examination, the appellant's 
prostate was noted to be smooth, soft, and non-enlarged, and 
there was slight tenderness in the region of the right 
seminal vesicle.  The appellant was diagnosed with 
prostatitis, chronic, non-specified, mild.  In light of the 
above, the RO assigned a zero percent disabling rating under 
Diagnostic Codes 7512 and 7527.  

In March 1995, the appellant filed VA Form 21-4138, Statement 
in Support of Claim.  At that time, he requested that his 
service-connected prostatitis be re-evaluated because it had 
increased in severity.  

In July 1995, the appellant underwent a VA examination.  At 
that time, he stated that he had had recurrent problems with 
prostatitis and non-specific urethritis (NSU).  According to 
the appellant, he also had voiding difficulties with a poor 
stream.  He noted that on many occasions, he would have to 
sit down in order to void.  The appellant reported that he 
had dysuria with pain in the mid shaft while voiding, and he 
denied any history of hematuria.  According to the appellant, 
his voiding complaints included nocturia three to four times 
a night.  The appellant noted that he smoked two and a half 
packs of cigarettes per day.  He indicated that he was last 
treated for an urinary tract infection (UTI) and prostatitis 
in late 1993. The appellant also reported that he was 
impotent.  The examining physician noted that significant to 
the appellant's complaint of impotence was the fact that he 
had a history of an L5-S1 herniated, intervertebral disc for 
which he had a disability retirement from the Chicago Police 
Department.

The physical examination showed that the appellant's penis 
and testes were normal.  There was an eight millimeter nodule 
on the left cauda epididymis.  The prostate gland was less 
than 1+ enlarged and benign.  Vulvo cavernosis reflex was 
intact, and there was normal voluntary contraction of the 
anal sphincter.  Express prostatic secretions showed five to 
40 white blood cells, with occasional clump and occasional 
macrophages.  The diagnoses included the following: (1) 
prostatitis, (2) impotency, (3) hypertension, (4) back 
injury, and (5) tobacco abuse.  The examining physician noted 
that he had placed the appellant on Doxycycline for the 
prostatitis, and he recommended that the appellant 
discontinue smoking because of its potential affect on the 
impotence.  

In December 1996, a hearing was conducted at the RO.  At that 
time, the appellant testified that in regards to his service-
connected prostatitis, his symptoms included frequent 
urination.  (T.2).  The appellant indicated that he had to 
wake up during the night "a lot of the time" in order to 
urinate.  (Id.).  He also noted that he had urine leakage, 
problems beginning a flow, and that he experienced a burning 
feeling during urination.  (T.2,3).  The appellant revealed 
that his prostatitis was affecting his sexual function.  
(T.2).  According to the appellant, when he was sexually 
excited, he felt a feeling in the small of his back, similar 
to a muscle spasm, and he felt the need to urinate when he 
got an erection.  (Id.).  The appellant stated that the VA 
examiner from his July 1995 VA examination had given him 
medication in order to treat his symptoms, but that after he 
had finished the medication, he had been unable to schedule a 
follow-up appointment.  (Id.).  According to the appellant, 
he had been receiving treatment from a Dr. G., a VA 
physician, who had given him Prazosin for his prostatitis.  
(T.2,3).  The appellant noted that the Prazosin was also used 
to treat his high blood pressure, and that he had recently 
had his prescription refilled.  (T.3).  

In January 1997, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Phoenix, from April 1995 
to January 1997.  The records show treatment for unrelated 
disorders. 

A VA examination was conducted in January 1997.  At that 
time, the appellant gave a history of his service-connected 
prostatitis.  He stated that in approximately 1993, he was 
unsuccessful in scheduling an appointment at the Urology 
Clinic at the Phoenix VAMC.  According to the appellant, 
since that time, he had not been receiving medical treatment 
for his prostatitis.  The appellant indicated that over the 
past five to six years, his urinary symptoms had worsened.  
He reported that his symptoms included frequency, 
intermittent dysuria, nocturia three to four times a night, 
and a sensation of a need to void most of the time even after 
completing his voiding.  The appellant further noted that his 
urinary stream was rather small, and he indicated that he had 
never noticed any blood in the urine.  He stated that for the 
last four to five years, he had had problems getting and 
maintaining an erection.  According to the appellant, he took 
Prazosin for both his urinary problems and for his 
hypertension.  

The physical examination showed that the appellant's abdomen 
was soft, without tenderness, masses, or demonstrable organs.  
The appellant's penis, scrotum, and testes were normal.  
There was a small cyst at the lower pole of the epididymis, 
but it was nontender and of no consequence.  Rectal 
examination showed a normal sphincter tone with no intrinsic 
rectal masses palpable.  The prostate was only about 1+ 
enlarged, but with loss of the median furrow.  No secretions 
were obtained on the prostatic massage.  The impression was 
of benign hypertrophy of the prostate with probably some 
degree of prostatitis.  The examiner noted that the 
appellant's sexual impotence was almost certainly on a 
psychological rather than a physical basis.  In a January 
1997 addendum to the examination report, the examiner further 
noted that urinalysis was completely negative.  

In March 1998, the RO received outpatient treatment records 
from the Phoenix VAMC, from January to October 1997.  The 
records reflect that in January 1997, the appellant was 
treated after complaining of urinary frequency.  At that 
time, he was diagnosed with prostatitis.  The records further 
show that in April 1997, the appellant was treated after 
complaining of pain and swelling in his testes.  At that 
time, he stated that he was taking Septra.  The appellant was 
diagnosed with prostatitis.  The remaining records show 
treatment for unrelated disorders.  

In May 1998, the appellant underwent a VA examination.  At 
that time, he stated that he had had recurrent bouts of 
prostatitis since his service in Vietnam, and that at 
present, he had bouts of prostatitis approximately twice a 
year.  The appellant indicated that his urologist had 
prescribed Bactrim during exacerbations of his prostatitis, 
and that his prostatitis usually caused him to develop 
burning and irritation with urination.  He reported that 
between bouts of prostatitis, he also had urinary frequency, 
with nocturia two to three times a night.  According to the 
appellant, he also had to urinate frequently during the day, 
but he did not have any difficulty starting the stream.  The 
examining physician stated that according to the appellant, 
he was not currently having prostatitis and he declined a 
rectal examination.  The appellant noted that he last saw an 
urologist in June or July 1997.  He revealed that although 
his urologist had given him a prescription of Bactrim for 
exacerbations, he had not taken the Bactrim since last June 
or July 1997.  The impression was of recurrent prostatitis.  

In a November 1998 SSOC, the RO increased the appellant's 
rating for his service-connected prostatitis from zero 
percent to 10 percent disabling under Diagnostic Code 7527.  


II.  Analysis

Initially, the Board finds that the appellant's claim of 
entitlement to an increased rating for prostatitis is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See 
generally Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is also satisfied that all relevant evidence is of 
record and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claims has been met.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  When, after careful consideration of all the 
evidence of record, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3.  

The appellant's service-connected prostatitis is rated under 
Diagnostic Code 7527.  The Board observes that his 
prostatitis may also be rated under Diagnostic Code 7512.  
The provisions of 38 C.F.R. § 4.115a, Diagnostic Codes 7512 
and 7527 were redesignated and revised as § 4.115b and a new 
§ 4.115a was added in 1994.  59 Fed. Reg. 2528 (Jan. 18, 
1994).  Prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are now rated as voiding dysfunction 
or urinary tract infection, whichever is prominent.  38 
C.F.R. § 4.115b, Diagnostic Code 7527.  Moreover, cystitis, 
chronic, including interstitial and all etiologies, infection 
and non-infectious, is now rated as voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7512.  Voiding 
dysfunction is rated as leakage, frequency, or obstruction.  
A 20 percent evaluation is warranted for leakage that 
requires the wearing of absorbent materials which must be 
changed less than two times per day.  A 40 percent evaluation 
is warranted for leakage that requires wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 60 
percent evaluation is warranted for leakage that requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  

A 10 percent rating is warranted for urinary frequency, with 
the daytime voiding interval between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
is warranted for urinary frequency, with the daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  

In regards to obstructed voiding, a 10 percent rating 
contemplates marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: (1) post-void residuals 
greater than 150 cubic centimeters (cc's); (2) uroflowmetry; 
markedly diminished peak flow rate (less than 10 cc's per 
second); (3) recurrent urinary tract infections secondary to 
obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  A 30 percent rating is 
warranted for obstructed voiding when it requires 
intermittent or continuous catheterization.  

A 10 percent evaluation is warranted for urinary tract 
infections that require long-term drug therapy, 1 or 2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent evaluation is warranted 
for urinary tract infection with recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times/year), and/or requiring continuous 
intensive management.  38 C.F.R. § 4.115a.

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his 
service-connected prostatitis causes him.  He states that his 
symptoms include urinary frequency with nocturia two to four 
times a night, intermittent dysuria, a sensation of a need to 
void most of the time even after completing his voiding, and 
burning and irritation with urination.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In the instant case, the Board observes that in the 
appellant's most recent VA examination, in May 1998, the 
appellant stated that he was not currently having 
prostatitis.  However, the Board notes that at that time, the 
appellant also indicated that between bouts of prostatitis, 
he had urinary frequency, with nocturia two to three times a 
night.  In addition, he was diagnosed with recurrent 
prostatitis.  The Board further observes that in the 
appellant's previous VA examinations, dated in July 1995 and 
January 1997, the appellant stated that he had nocturia three 
to four times a night.  The Board notes that, as previously 
stated, under 38 C.F.R. § 4.115a, a 20 percent rating is 
warranted for urinary frequency, with the daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  Accordingly, in light of the 
above, after resolving all reasonable doubt in the 
appellant's favor, the Board concludes that the evidence of 
record more closely approximates the criteria for a 20 
percent rating under Diagnostic Code 7527.  Thus, it is the 
Board's determination that a 20 percent rating is warranted 
for the appellant's service-connected prostatitis.  

The Board notes that in arriving at this decision, the Board 
has considered the possibility of a still-higher schedular 
evaluation.  However, the preponderance of the evidence is 
clearly weighted against a higher rating.  The Board observes 
that, as previously stated, under voiding dysfunction, a 40 
percent evaluation is warranted for leakage that requires 
wearing of absorbent materials which must be changed 2 to 4 
times per day.  In addition, under urinary frequency, a 40 
percent rating is warranted for daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night, and a 30 percent rating is warranted for obstructed 
voiding when it requires intermittent or continuous 
catheterization.  Moreover, a 30 percent evaluation is 
warranted for urinary tract infection with recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  38 C.F.R. § 
4.115a.  The Board notes that the evidence of record is 
negative for any of the above symptoms.  Accordingly, the 
Board finds no reasonable basis to grant the appellant a 
rating in excess of 20 percent.  


ORDER

Entitlement to an increased rating to 20 percent for 
prostatitis is granted.  





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

